DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 04/08/2021. These drawings are not acceptable.
37 CFR 1.84(t) recites that drawing sheet “numbers, if present, must be placed in the middle of the top of the sheet, but not in the margin.” 
Furthermore, drawing sheets “should have scan target points (i.e., cross-hairs) printed on two catercorner margin corners. Each sheet must include a top margin of at least 2.5 cm. (1 inch)”. See 37 CFR 1.84(g). It is unclear where Applicant’s margin ends and where the sight begins.
Moreover, drawing views are not “arranged on the sheet(s) without wasting space”. See wasted space below Fig. 10.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.



Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Claim Objections
Claim 3 is objected to because of the following informalities: The status identifier “Currently amended” appears on claim 3; however, the language of claim 3 appears to have been previously presented. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yiliang et al (CN 101807374 A) in view of Namkung et al (US 20150227172 A1) and Park et al (US 20140049449 A1).
As recited in independent claim 1, Yiliang et al show a display apparatus (see Fig. 11) comprising: a plurality of display panels 110; a single controller 150 configured to control driving (“include a control module 150, which is powered by a flexible circuit board 120. It is electrically connected between the two display modules 110 to output signals required to drive the display modules 110”, see description of Fig. 11 in the text) of the plurality of display panels 110; 

Yiliang et al, Fig. 11, annotated by Examiner



[AltContent: arrow]
1st display panel
flexible board
[AltContent: arrow]control module
flexible board
[AltContent: arrow]2nd display panel
[AltContent: arrow]longitudinal direction

[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    446
    379
    media_image1.png
    Greyscale

orthogonal direction
[AltContent: arrow]







(circumfer-ential direction)

st and 2nd display panels and control module 150 constitute a panel group in Fig. 11), the flexible boards 120 including at least one flexible board 120, the plurality of display panels including a first display panel (see annotated Fig. 11).
As recited in independent claim 1, Yiliang et al are silent regarding a rigid board elongated in one direction and provided with lines for conveying an output signal from the controller; and, the rigid board and the display panels being connected in series along a direction orthogonal to a longitudinal direction of the rigid board, wherein said first display panel is located next to the rigid board.
As recited in independent claim 1, Namkung et al show a rigid board 130 elongated in one direction (horizontal direction in Fig. 1, for example) and provided with lines (insofar as electrical lines are necessarily present as evidenced by the disclosure “pad unit 130 may be electrically coupled (e.g., electrically connected) to the display unit 140. The pad unit 130 may transmit image signals to the display unit 140” [0053]) for conveying an output signal (“image signals” [0053]) from a controller (“pad unit 130 may include a driving integrated circuit (e.g., a driving IC), or the like. In addition, the pad unit 130 may be electrically coupled to an external module” [0053]); and, the rigid board 130 and display panels (DPR2 and DPR1) being connected in series (see Fig. 1) along a direction (vertical in Fig. 1) orthogonal (insofar as vertical is perpendicular to horizontal) to a longitudinal direction (horizontal in Fig. 1) of the rigid board 130, wherein first display panel DPR2 is located next to rigid board 130.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate a rigid board into the Fig. 11 embodiment of Yiliang et al next to a first display panel as taught by Namkung et al. The rationale is as follows: one of ordinary skill in the art would have had reason to reduce thermal expansion, to reduce the influence of heat generation on relevant drive components, and to avoid peeling of the electrical pads which might occur as a result of flexing, and to keep signal loss and energy loss small by keeping a distance between a rigid board and at least one display panel small, as is well known in the art. 
As recited in independent claim 1, Yiliang et al are silent regarding whether the flexible boards further including a first flexible board connecting the rigid board with the first display panel, at least one flexible board connecting the rigid board with at least one of the plurality of display panels that is located next to the rigid board, the at least one flexible board having a source driver mounted thereon, and the single controller being connected with the rigid board from outside the panel group along the longitudinal direction of the rigid board. 
As recited in independent claim 1, Park et al show at least one flexible board 100, said flexible board 100 connecting a first display panel 110 to all other parts of the device (see Fig. 5), said flexible board 100 connecting a controller (see 400) with at least one of the plurality of display panels (110, for example) that is located next to (see positions in Fig. 5) the controller (see 400), at least one flexible board 420 having a source driver (“chip on film (COF) member 410 in which a driver integrated circuit (driver IC) including a data driving unit is integrally formed on a film” [0074]) mounted thereon (see COF 410 overlapping FPCB 420 in Fig. 5, which means that 410  is mounted on 420).
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
Moreover, the Examiner finds that mounting a source driver on at least one FPCB was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the recited locations of parts in the course of routine design choice. The rationale is as follows: one of ordinary skill in the art would have had reason to try any one of the finite number of known arrangements, including the arrangement of Park et al as taught by Park et al (“a configuration of the common driving unit 400 … not limited thereto and thus may vary” [0074]). 

As recited in claim 2, Yiliang et al show that the controller 150 is disposed between (“control module 150 …. It is electrically connected between the two display modules 110”, see description of Fig. 11 in the text) two display panels (110 and 110) among the plurality of display panels.
As recited in claim 2, Yiliang et al are silent regarding whether a rigid board is located at the recited location.
Regarding claim 2: Namkung et al show a rigid board 130.
Furthermore, there is no invention in relocating known parts, when the functioning of the apparatus is not changed by the relocation. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the recited rigid board location in the course of routine design choice. The rationale is as follows: one of ordinary skill in the art would have had reason to attach a rigid board near the first display panel of Yiliang et al as taught by Namkung et al (see location of rigid board 130 in Fig. 1) and near the second display panel of Yiliang et al as suggested by Yiliang et al (see location of 150 in Fig. 11). 

As recited in claim 3, Yiliang et al show that the plurality of display panels 110 and the controller 150 are connected in series via the flexible boards 120.
As recited in claim 3, Yiliang et al are silent regarding the rigid board.
See teachings, findings, and rationale above for claim 1.
As recited in claim 3, Yiliang et al are silent regarding whether display panels and a rigid board are connected in series along a thickness direction of the rigid board.
There is no invention in relocating known parts, when the functioning of the apparatus is not changed by the relocation. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
Moreover, the Examiner finds that the recited arrangement of known parts was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s effective filing date to arrive at the recited arrangement of parts in the course of routine design choice. The rationale is as follows: one of ordinary skill in the art would have had reason to arbitrarily rearrange known parts in the absence of criticality because the functioning of the In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). 

Regarding claim 4: Yiliang et al’s Fig. 11 embodiment shows single controller 150.
Regarding claim 4: Yiliang et al’s Fig. 11 embodiment does not explicitly show the remaining limitations recited in claim 4.
As recited in claim 4, Yiliang et al disclose that “any of the foregoing embodiments” including the device of the Fig. 7 embodiment “may include the above-mentioned control module 150” which is configured to generate (insofar as it generates) signals for displaying a single image in a single screen (made up of plural displays 110) consisting of the entire panel group (see description of Fig. 7 in the text, “the present invention does not limit these display modules 110 to be connected in series to form a ring, and they can also be connected in series to each other in a one-dimensional or two-dimensional space to expand into a large-size display screen. … the multi-screen electronic device 400 uses the flexible circuit board 120 to connect the small-sized display module 110 in series to a large-sized display screen” (emphasis added); see also “the multi-screen electronic device disclosed in any of the foregoing embodiments may include the above-mentioned control module 150, and the connection relationship between the control module 150 and other components is similar to that of FIG. 11, and will not be repeated” after the description of Fig. 11 in the text).
Moreover, the Examiner finds that displaying a single image in a large single screen consisting of a group of smaller panels was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s effective filing date to combine the teachings of the Fig. 7 embodiment with the teachings of the 

As recited in claims 5 and 7-8, Yiliang et al show a connection section (insofar as flexible circuit board 120 is a connection section) configured to connect two ends of the panel group (including each and every one of the plural display modules 110 within the ring) in a connection direction (circumferential direction) of the controller 150 and the display panels 110.
As recited in claims 5 and 7-8, Yiliang et al are silent regarding the rigid board.
See teachings, findings, and rationale above for claim 1.

As recited in claim 6, Yiliang et al’s Fig. 11 embodiment is silent regarding the limitations of claim 6.
As recited in claim 6, Yiliang et al’s Fig. 7 embodiment teaches that controller 150 generates signals (“include a control module 150, which is powered by a flexible circuit board 120. It is electrically connected between the two display modules 110 to output signals required to drive the display modules 110”, see description of Fig. 11 in the text, wherein “the multi-screen electronic device disclosed in any of the foregoing embodiments may include the above-mentioned control module 150, and the connection relationship between the control module 150 a large-size display screen. … the multi-screen electronic device 400 uses the flexible circuit board 120 to connect the small-sized display module 110 in series to a large-sized display screen” (emphasis added); see also “the multi-screen electronic device disclosed in any of the foregoing embodiments may include the above-mentioned control module 150, and the connection relationship between the control module 150 and other components is similar to that of FIG. 11, and will not be repeated” after the description of Fig. 11 in the text). 
See teachings, findings, and rationale above for claim 4.

Response to Arguments
Applicant's arguments filed 04/08/2021 have been fully considered but they are not persuasive. 
On page 6, last ¶, “Applicant respectfully submits that Yiliang discloses that the source driver is not mounted on a flexible board.” The Examiner has considered this submission thoroughly and notes that the Examiner relies upon Park et al to teach flexible board 420 having a source driver (“chip on film (COF) member 410 in which a driver integrated circuit (driver IC) including a data driving unit is integrally formed on a film” [0074]) mounted thereon (see COF 410 overlapping FPCB 420 in Fig. 5, which means that 410 is mounted on 420). In response to See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 7, 1st ¶, Applicant asserts that “in Yiliang, it is essential that the drive circuit 113 is provided so as to overlap the display panel 114 inside the display module 110.” The Examiner has considered this assertion thoroughly and notes that the rejection identifies 150 as the single controller, rather than 113. Furthermore, even if the location of 113 were somehow construed as germane to the prior art device with its explicitly labeled single controller 150, it is noted by the Examiner that Applicant has alleged that a location of 113 is “essential” but has provided no evidence whatsoever of essentialness for the location of 113. There is no invention in relocating known parts, when the functioning of the apparatus is not changed by the relocation. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Moreover, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 7, 1st full ¶, Applicant alleges that “the disclosure in Yiliang would prevent those skilled in the art from being motivated to modify the Yiliang invention to provide a drive circuit on a flexible circuit substrate which is “outside the display module.”” The Examiner has considered this allegation thoroughly and notes that the single controller 150 of Yiliang et al is already located between displays connected by flexible circuits. Furthermore, it is noted that the features upon which applicant relies (i.e., drive circuit and its location) are not recited in the See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Moreover, it is noted by the Examiner that Applicant has failed to present evidence of unexpected results due to any recited locations of any recited parts.
Applicant’s arguments with respect to independent claim 1 are thus non-persuasive.
Other pending claims are argued by virtue of dependency from independent claim 1. Such arguments are similarly non-persuasive.
All rejections are maintained and are made final.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597.  The examiner can normally be reached on Monday approx. 1PM-5PM, Tuesday approx. 1PM-2PM and 3PM-6PM, Wednesday approx. 3PM-6PM, Thursday approx. 1PM-2PM and 3PM-6PM, and Friday approx. 3PM-7PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        05/22/2021